The disclosure is objected to because of the following informalities: Note that in view of the cancellation of paragraphs [0012] & [0026] by the preliminary amendment filed 28 June 2020, it should be noted that the numbering of paragraphs subsequent to paragraph [0011] are no longer numbered in a consecutive manner and thus appropriate clarification (e.g. such as a rewritten specification in the form of a substitute specification) is needed. Additionally, in the preliminary amendments, the replacement paragraphs numbered as [0033], [0034] & [0040] contain subject matter that is not consistent with subject matter as recited in the afore mentioned paragraphs in the originally filed specification and thus appropriate clarification is needed. Page 1, in the heading immediately preceding paragraph [0005], it is noted that --OF THE INVENTION-- should be inserted after “SUMMARY” for consistency with PTO guidelines. Page 1, in paragraph [0005], first line therein, it is noted that --background description-- should be inserted after “above” for an appropriate characterization. Page 3, in the heading therein, note that the recitation of “DESCRIPTION OF EMBODIMENTS” should be rewritten as --DETAIL DESCRIPTION OF THE EMBODIMENTS-- for consistency with PTO guidelines. Page 3, in paragraph [0025], third line therein, note that --, where like features are denoted by the same reference label throughout the drawings and throughout the specification description-- should be inserted after “drawings” for an appropriate characterization. Page 4, in paragraph [0027], 6th, 8th, 10th, 14th lines therein, note that --as shown in FIG. 1-- should be inserted after “4” (i.e. 6th line therein), after “2” (i.e. 8th line therein), after “1” (i.e. 10th line therein) and after “22” (i.e. 14th line therein), respectively at these instances for an appropriate characterization consistent with the labeling in that drawing; 11th line therein, note that --(FIG. 1)-- should be [0028], last line therein, note that the pronoun “it” should be rewritten to indicate the intended feature for clarity and completeness of description. Page 5, in paragraph [0029], 4th & 5th lines therein, note that the respective recitation of “has the deformable characteristics such as flexible and bendable, and can be applied to much more scenarios” should be rewritten as -- has deformable characteristics such as being flexible and bendable, and can be applied to many more scenarios--, at these instances for an appropriate characterization; 6th line therein, note that the recitation of “cured structure” is vague in meaning with regard to the applied uses and thus appropriate clarification is needed; 9th line therein, note that the term “than” should be rewritten as --when compared with-- for an appropriate characterization. Page 5, in paragraph [0030], 6th line therein, note that --as shown in FIG. 3-- should be inserted after “2” for an appropriate characterization consistent with the labeling in that drawing. In replacement paragraph [0034] (i.e. corresponding to original paragraph [0033]), third line therein, note that --(FIG. 6)-- should be inserted after reference labels “4” and “41”, respectively for consistency with the labeling in that drawing. Page 7, in original paragraph [0034], it is noted that this paragraph should reference the corresponding drawings to which the description herein pertains for clarity and completeness of description. Page 7, in paragraph [0036], third line therein, note that the pronoun “them” should be rewritten to indicate the intended feature for clarity and completeness of description. In replacement paragraph [0040] (i.e. corresponding to original paragraph [0039]), 5th line therein, note that --as shown in FIG. 7-- should be inserted after “example” for an appropriate characterization consistent with the labeling in that drawing. Page 9, in paragraph [0041] & [0042], note that it is unclear what characterizes the recitation of “stealth coating”, as recited in these paragraphs and thus appropriate clarification is needed. Page 9, in paragraph [0042], first [0045], third, 5th & 9th lines therein, note that the respective recitation of “phase shit” should be rewritten as --phase shift--, at these instances for an appropriate characterization. Page 11, in paragraph [0048], last line therein, note that the recitation of “includes step 101 to 103” should be rewritten as --as shown in FIG. 11 includes step 101, step 102 and step 103-- for an appropriate characterization consistent with the labeling in the flow diagram in FIG. 11. Page 11, in paragraph [0051], note that the recitation of “step 1011 to step 1014” should be rewritten as --step 1011, step 1012, step 1013 and step 1014-- for an appropriate characterization consistent with the labeling in the flow diagram in FIG. 11. Page 12, in paragraph [0057], note that the recitation of “step 1021 to step 1024” should be rewritten as --step 1021, step 1022, step 1023 and step 1024-- for an appropriate characterization consistent with the labeling in the flow diagram in FIG. 11. Page 12, in paragraph [0065], note that the recitation of “step 1041 to step 1044” should be rewritten as --step 1041, step 1042, step 1043 and step 1044-- for an appropriate characterization consistent with the labeling in the flow diagram in FIG. 11. At all occurrences throughout the specification, note that the respective recitation of “an orthographic projection” is vague in meaning as to what characterizes such a feature and thus appropriate clarification is needed.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 3-9, 11, 13, 14; 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 3, 4, 5, 6, 15, 16, 17, 18, at all instances throughout these claims, note that the respective recitations of “an orthogonal projection” is vague in meaning and thus appropriate clarification is needed.
In claims 7, 14, note that each claim recites the same subject matter and has the same claim dependency (i.e. both claims depend from claim 4), thereby rendering one of these two claims as being improperly redundant. Accordingly, appropriate clarification is needed.
In claims 8, 9, line 2 in each claim, note that the recitation of “stealth coating” is vague in meaning, especially since it is unclear what characterizes a “stealth coating”. Accordingly, appropriate clarification is needed.
The following claims have been found to be objectionable for reasons set forth below: 
In claim 1, lines 11, 12; in claim 3, line 4; in claim 4, line 5; in claim 5, line 4; in claim 6, lines 2, 3, 4; in claim 7, lines 3, 4; in claim 10, lines 1 & 2; in claim 11, line 7; in claim 12, lines 12, 13; in claim 13, lines 5, 7; in claim 14, lines 2, 3, 4; in claim 15, lines 3, 10; in claim 16, lines 2, 3, 5; in claim 17, line 3; in claim 18, lines 2, 3, 4; in claim 19, line 3; in claim 20, line 3; in claim 21, line 1: note that --respective-- should be inserted prior to each instance of the terms “microstrip line” and “phase electrode” for an appropriate characterization consistent with “each of the at least one phase shift units”.
In claim 1, lines 6, 8 and in claim 12, lines 7, 9, note that the term “close” should be rewritten as --closest--, respectively at these instances for an appropriate characterization.

In claim 11, line 5, should --phase-- be inserted prior to “electrode connection portion” for consistency in claim terminology (e.g. see lines 4, 9 in this claim)? 
Claims 1, 10; 12, 21 are allowable over the prior art of record. It is noted that the prior art of record discloses a liquid crystal phase shifter including a liquid crystal disposed between first and second substrates each having corresponding liquid crystal alignment layers forming at least one phase shift unit, which is conventional in the art. However, none of the prior art of record disclose that the first and second substrates are flexible, as well as not disclosing a third flexible substrate disposed on either side of the first or second substrates, as recited in each one of independent claims 1 & 12.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jakoby et al and Glushchenko et al each pertain to phase shifter of the liquid crystal type. Hauhe et al pertains to a phase shifter formed on flexible dielectrics.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee